Action by appellant, after he had arrived at the age of twenty-one years, against appellee, his father, and who had been his guardian, and the sureties on the guardian's bond, to set aside the guardian's final report. The action was dismissed as to the sureties.
The error assigned is the action of the court in overruling appellant's motion for a new trial, which presented that the evidence was insufficient to sustain the court's decision, and that the decision was, therefore, contrary to law. It is appellant's *Page 697 
contention that the evidence shows that appellee was guilty of fraud in procuring from appellant a receipt in final settlement. It appears from the evidence that, at the time of settlement, appellee did not have the money with which to settle, and that he executed his note to appellant for the amount due, which was accepted by appellant. Appellee was thereafter unable to pay the note. However, while appellant's loss is to be regretted, from the whole record, we are fully convinced, with the trial court, that his father did not intend to defraud or wrong him, and that appellant was fully advised of conditions. We are impressed that depreciation in land values from the high prices of the war period caused the father, who was a farmer, to lose all equity which he had in a large farm, with which he fully intended to discharge his obligation to his son.
Judgment affirmed.